EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernd Axel Nix, Reg. No. 59,184, on March 11, 2021.

The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
Please amend the claims as follows:
1. (Currently amended) An imaging system, comprising: 
an imaging sensor capable of operation in the visible and non-visible spectra; 
a stereo camera comprising first and second apertures separated by an interocular distance and configured to focus first and second images from first and second mirrors onto a third mirror that reflects first and second light beams side by side to form a composite image on the imaging sensor; 
a digital signal compression apparatus configured to encode the composite image into compressed data; and

wherein the at least one image processor is configured to
receive the compressed data via the network,
decode the compressed data to extract first and second frames of image data from the stereo camera, 
construct volumetric image data based on binocular disparity between the first and second frames, 
identify at least one candidate moving object, and
clip the volumetric image data around the at least one candidate moving object to create a new image which only contains the at least one candidate moving object in a 3D spatially constrained region. 

5. (Currently amended) The imaging system of claim 4, wherein the at least one processor is configured to identify the at least one candidate moving object in at least one of the first frame and the second frame, to determine a depth position of the at least one candidate moving object based on the volumetric image data and to clip the volumetric image data about the at least one candidate moving object in three dimensions in the X/Y/Z planes. 

7. (Currently amended) An imaging system, comprising: 
an imaging sensor capable of operation in the visible and non-visible spectra; 

an image processor, configured to
receive first and second frames of image data from the stereo camera, 
construct volumetric image data based on binocular disparity between the first and second frames,
run a disparity matching algorithm that compares the first and second frames in determining the volumetric image data,
identify at least one candidate moving object in at least one of the first frame and the second frame, 
determine a depth position of the at least one candidate moving object based on the volumetric image data,
determine a 3D bounding box about each at least one moving object, 
determine a centroid for each 3D bounding box, 
determine a depth position of the centroid based on the volumetric image data, and
clip the volumetric image data about the at least one candidate moving object along the associated 3D bounding box in the X/Y/Z planes. 

10. (Canceled.)
Currently amended) An imaging system, comprising:  
a plurality of stereo cameras each comprising 
an imaging sensor capable of operation in the visible and non-visible spectra, and
an optical apparatus comprising first and second apertures separated by an interocular distance and configured to focus first and second images from first and second mirrors onto a third mirror that reflects first and second light beams side by side to form a composite image on the imaging sensor; and
a network connecting the plurality of stereo cameras to an image processor, each camera transmitting imaging data over the network; 
wherein the image processor is configured 
to receive the imaging data from the network and extract first and second frames of image data corresponding to the side by side composite images of one of the plurality of stereo cameras, and construct volumetric image data based on binocular disparity between the first and second frames, and
to identify at least one candidate moving object, and
to clip the volumetric image data around the at least one candidate moving object to create a new image which only contains the at least one candidate moving object in a 3D spatially constrained region.

**** End Examiner’s Amendment ****
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on February 4, 2021, has been received and made of record. In response to the Non-Final Office Action dated November 10, 2021, and claims 1 and 7 have been amended, claims 2, 10 and 15-17 have been cancelled, and claim 18 has been newly added.

Response to Arguments
Regarding the 35 U.S.C. 103 rejections of the claims, Applicant's arguments, particularly in view of the Interview dated March 11, 2021 and the resulting Examiner’s amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejections of claims are withdrawn.   

Allowable Subject Matter
Claims 1, 3-9, 11-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-6, 8, 9 and 11-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging system, comprising an imaging sensor capable of operation in the visible and non-visible spectra, a stereo camera comprising first and second apertures separated by an 
Regarding claim 7, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging system, comprising an imaging sensor capable of operation in the visible and non-visible spectra, a stereo camera comprising first and second apertures separated by an interocular distance and configured to focus first and second images from first and second mirrors onto a third mirror that reflects first and second light beams side by side to form a composite image on the imaging sensor, and an image processor, configured to receive first and second frames of image data from the stereo camera, construct volumetric image data based on binocular disparity between the first and second frames, run a disparity matching algorithm that compares the first and second frames in determining the volumetric 
Regarding claim 18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging system, comprising a plurality of stereo cameras each comprising an imaging sensor capable of operation in the visible and non-visible spectra, and an optical apparatus comprising first and second apertures separated by an interocular distance and configured to focus first and second images from first and second mirrors onto a third mirror that reflects first and second light beams side by side to form a composite image on the imaging sensor, and a network connecting the plurality of stereo cameras to an image processor, each camera transmitting imaging data over the network, wherein the image processor is configured to receive the imaging data from the network and extract first and second frames of image data corresponding to the side by side composite images of one of the plurality of stereo cameras, and construct volumetric image data based on binocular disparity between the first and second frames, and to identify at least one candidate moving object, and to clip the volumetric image data around the at least one candidate moving object to create a new image which only contains the at least one candidate moving object in a 3D spatially constrained region.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697